Order of the Supreme Court, Queens County, dated June 13, 1966, modified, on the law, to the extent of directing the holding of a hearing on the issue whether there was such improper publicizing of defendant’s arrest and interrogation as to render a fair trial impossible and as to induce his guilty plea. Proceeding remitted to the court below for the purpose of holding such hearing and making a determination de novo. As so modified, order affirmed. (People v. Sepos, 16 N Y 2d 662; see People v. Stevenson, 23 A D 2d 856.) Appeal from order of the Supreme Court, Queens County, dated October 22, 1965, denying an application described as for coram nobis relief, dismissed. That order was vacated by an order of said court dated December 15, 1965; furthermore, the coram nobis proceeding was determined by the above-mentioned order of June 13, 1966. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.